MEMORANDUM **
Ronald W. Forbes appeals pro se the district court’s order dismissing for lack of subject matter jurisdiction a filing styled by Forbes as a “Notice of Removal Jurisdiction” and construed by the district court as a complaint. As the district court observed, the Notice appears to concern a traffic citation issued to Forbes by the California Highway Patrol for driving with expired vehicle registration and failing to have proof of insurance. We affirm the dismissal because the Notice, to the extent it is decipherable, has no arguable basis in law or fact, is wholly insubstantial, and contains no discernible prayer for relief. *672See Franklin v. Murphy, 745 F.2d 1221, 1227 n. 6 (9th Cir.1984) (“A paid complaint that is ‘obviously frivolous’ does not confer federal subject matter jurisdiction, Hagans v. Lavine, 415 U.S. 528, 536-37, 94 S.Ct. 1372, 1378-79, 39 L.Ed.2d 577 (1974), and may be dismissed sua sponte before service of process.”).
Forbes’ contentions on appeal, including that the district court discriminated against him as a member of the military service, are unsupported by the record.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.